         Case 3:21-cv-06759-JD Document 3 Filed 08/31/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAWN A. THIBODEAU,                                 No. 2:21-cv-01474-AC
12                        Plaintiff,
13            v.                                          ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17

18           Plaintiff, proceeding in pro se, filed this social security action and moved to proceed in

19   forma pauperis. ECF Nos. 1, 2. Plaintiff identified himself as a resident of Middletown Lake,

20   California, which is in Lake County. ECF No. 1 at 2.

21           The proper venue for judicial review of a final decision regarding a claim for Social

22   Security benefits is the United States district court of the judicial district where the plaintiff

23   resides or has his or her place of business, or if the plaintiff’s residence or principal place of

24   business is outside any such judicial district, in the United States District Court for the District of

25   Columbia. 42 U.S.C.A. § 405(g). In this case, plaintiff resides in Lake County, which is part of

26   the Northern District of California. Therefore, plaintiff’s claim should have been filed in the

27   United States District Court for the Northern District of California. In the interest of justice, a

28   federal court may transfer a complaint filed in the wrong district to the correct district. See 28
                                                          1
         Case 3:21-cv-06759-JD Document 3 Filed 08/31/21 Page 2 of 2



 1   U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 2          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 3   States District Court for the Northern District of California.
 4   DATED: August 31, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
